office_of_chief_counsel internal_revenue_service memorandum number release date cc pa emishory postu-130502-14 uilc date date to chris fisher senior attorney cleveland large business international from pamela w fuller senior technician reviewer branch procedure administration subject refund claim relating to foreign tax_credits this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend corporation a corporation b foreign_country y1 y2 y3 y4 y5 y6 y8 y9 y10 y12 y13 y14 ------------------------------- ------------------------ ------------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ ------ postu-130502-14 ------ -------------- -------------- -------------- -------------- ---------------- ------------------------- ---------------------- ----------------------- ---------------------------- -------------------- ---------------------- ------------------- ---------------------------- ------------------------- ------------------------- ------------------------- ------------------ -------------------- y15 dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree date date date date date date date date date date date date date issue sec_1 whether corporation b’s claim for corporation a for a refund for tax_year y4 relating to foreign tax_credits ftc was timely given that it was filed on date y15 more than ten years after the original returns were due whether corporation b made an informal claim_for_refund for corporation a when it communicated its intention to file a formal claim in the future whether the service waived the refund claims requirements by considering corporation b’s claim for corporation a after the expiration of the period of limitation for filing claims conclusion sec_1 corporation b’s claim for corporation a was not timely sec_6511 provides that claims for refunds relating to ftc must be filed within years from when the return was due without regard to any extension for the tax_year for which the ftc were claimed corporation b’s refund claim for corporation a was filed on date y15 approximately three weeks after this period expired no an informal claim only exists if the taxpayer asserts a claim merely informing the service of future plans to file a claim does not qualify no the waiver doctrine only operates if the service considers the claim within the period of limitation for filing a claim postu-130502-14 facts disregarding any extensions of the time to file corporation a’s tax returns for tax years y1 y2 y3 and y4 were due on march of the subsequent years corporation b purchased corporation a in y6 corporation a executed extensions of the time to assess tax with the service for each of these tax years as shown on the following table tax_year y1 y2 y3 y4 extension expired y8 y8 y8 date y10 in tax_year y12 corporation b settled a dispute corporation a had with foreign country’s taxing authorities regarding corporation a’s foreign_subsidiary corporation b submitted forms 1120x for corporation a for tax years y1 y2 and y3 to claim additional ftc resulting from the settlement corporation a was in an excess limitation position and could not claim refunds relating to the additional ftc and instead carried the ftc forward corporation a attached an explanation of changes statement to each of these amended returns stating corporation a is submitting this form 1120x to claim under sec_6511 additional foreign tax_credits for its tax_year ended y1 as shown on attachment the result of this claim is an increase to corporation a’s foreign_tax_credit carryforward for the tax_year ended y1 corporation b submitted a form 1120x for corporation a for tax_year y1 to claim an additional dollar_figurea in foreign tax_credits on date y12 corporation b submitted a form 1120x for corporation a for tax_year y2 to claim an additional dollar_figureb in ftc on date y13 corporation b submitted a form 1120x for corporation a for tax_year y3 to claim an additional dollar_figurec in ftc on date y14 the taxable_income reported on the form 1120x for tax_year y3 differed from the records that the service had after receiving notice of the discrepancy from the service corporation b revised corporation a’s form 1120x for tax_year y3 and submitted the revised form to the service on date y14 the forms 1120x for tax_year y2 and tax_year y3 adjusted the year appropriately the form 1120x for tax_year y3 had an additional aborted sentence beginning the amended foreign_tax_credit carry-forward is the sentence was not complete postu-130502-14 at least as early as date y14 corporation b discussed its intention to file a claim for corporation a for tax_year y4 with the irs team coordinator assigned to audit corporation b these discussions included the amount of refund and the grounds for the claim that corporation b would file for corporation a the team coordinator noted discussing corporation a’s ftc claims that will be coming in later in the case activity record under date y14 on date y15 corporation b sent an email to the team coordinator the email stated will you please let me know when you have a few minutes to talk about the corporation a 1120xs we are almost finished with one and i wanted to get your thoughts on what we plan to include on date y15 corporation b showed the team coordinator a preliminary draft form 1120x for corporation a claiming a refund for tax_year y4 corporation b did not give a copy of the draft 1120x to the team coordinator or anyone else with the service the understanding was that corporation b would continue to revise the draft before submitting a final version to the service the team coordinator noted in the activity log under date y15 that corporation b was continuing working on the draft form 1120x and that he was assisting corporation b in getting transcripts for tax_year y4 and tax_year y5 on date y15 corporation b sent an email to the team coordinator subject line corporation a account support and included information regarding the amount of corporation a’s taxable_income for an unspecified tax_year attached to the email were two documents a form_4549 income_tax examination changes for tax years y4 y5 and y6 that was signed by corporation in y9 a form 1120x for tax_year y4 for corporation a with a cover letter from y5 corporation b submitted a form 1120x for corporation a for tax_year y4 on date y15 corporation a claimed a refund of dollar_figuree this consisted of dollar_figured of foreign_tax_credit for tax_year y4 and the balance from credit carry-forwards from tax years y1 y2 and y3 corporation a remitted its last payment for tax_year y4 on date y10 five years before date y15 the service issued a letter denying the refund claim as untimely on date y15 law and analysis i corporation a’s refund claim was not timely under sec_6511 sec_6511 of the internal_revenue_code establishes a two-part limitation regime on refund claims 724_f3d_1367 fed cir first to postu-130502-14 receive a refund of an overpayment of any_tax imposed by this title in respect of which tax the taxpayer is required to file a return a refund claim must be filed no later than years from the time the return was filed or years from the time the tax was paid whichever of such periods expires the later sec_6511 second sec_6511 limits the allowable_amount of a credit or refund to the amount of taxes that were paid in the preceding two or three years depending on if the claim was filed within three years of filing a return or not this second_limitation is known as the sec_6511 lookback period there are several exceptions to this general framework two of which are relevant here sec_6511 provides that if a taxpayer agrees to extend the time to assess tax within the time for filing a claim for credit or refund the period for claiming a credit or refund shall not expire prior to months after the expiration of the agreement corporation a executed a number of agreements with the service extending the time to assess tax however the last of these agreements expired on date y10 thus the six month period under sec_6511 expired on date y10 corporation b did not claim a refund for corporation a relating to ftc until date y15 four years after the sec_6511 period expired thus corporation a’s agreements under sec_6511 do not make corporation b’s refund request for corporation b timely sec_6511 provides a special rule for refunds relating to ftc in lieu of the year period for filing a claim provided in sec_6511 the period for filing a claim relating to ftc is years from the date prescribed by law for filing the return for the year in which such taxes were actually paid_or_accrued sec_6511 the regulations under sec_6511 clarify that the year period to file claims is without regard to any extension of time for filing the returns sec_301 d - a under this rule the sec_6511 lookback period does not apply sec_6511 the year period for filing claims is counted from the date that the return was due for the tax_year for which the ftc is claimed 118_fedclaims_549 in this case corporation b filed claims for refund for corporation a relating to ftc that it claimed for tax years y1 y2 y3 and y4 the return due dates for each of these years without regard to any extensions were march of the subsequent years corporation a did not remit any payments for tax_year y4 within years of the claim where march falls on a saturday sunday or legal_holiday the time for performance of the act will be considered timely if it is performed on the next succeeding day which is not a saturday sunday or legal_holiday sec_7503 postu-130502-14 filing_date thus the 2-year rule in sec_6511 is not applicable the respective sec_6511 deadlines and claim filing dates are as follows tax_year original return_due_date refund claim filed sec_6511 deadline for filing refund claim y1 y2 y3 y4 y2 y12 date y15 y3 y13 date y15 y4 y14 date y15 y5 y15 date y15 because corporation b did not claim a refund for corporation a until after the respective year periods had all expired its refund claim for tax_year y4 is untimely ii corporation b did not make an informal claim_for_refund for corporation a and the waiver doctrine does not apply in this case a the informal claim doctrine there are four elements to an informal claim 234_f3d_873 5th cir an informal claim must be timely assert a right to a refund describe the tax tax_year and basis for the claim and have a written component id see 67_fedclaims_708 an informal claim must put the service on actual or constructive notice that the taxpayer is currently asserting a right to a refund mobil fed cl pincite it is not enough to inform the service of an intention to file a claim in the future id pincite as the court of federal claims explained in mobil if the irs is left with the understanding that a taxpayer intends to file a claim in the future this necessarily negates the inference that a claim is then being asserted the purpose of an informal claim is to allow the irs to commence if it wishes an examination into the claim donahue fed cl pincite quoting ct_cl pincite a statement to the postu-130502-14 effect that a claim is forthcoming does not serve the vital purpose of inducing the irs to commence an examination instead we believe the contrary is true a taxpayer's assertion that a claim will be filed in the future tends to dissuade the irs from commencing an examination even if it is aware of some of the facts and circumstances on which the taxpayer may ultimately base its claim this is true even if the taxpayer communicated the tax_year amount and basis for a future refund claim 118_f3d_522 7th cir in this case corporation b informed the service of its intention to make a claim_for_refund for corporation a for tax_year y4 the amount of the refund and the basis for the future claim all within the period of limitations for filing a claim_for_refund for tax_year y4 however corporation b failed to actually assert a claim for a refund for corporation a instead it merely communicated its intention to file a claim in the future showing the team coordinator its draft form 1120x does not constitute asserting a claim as the implication of this was simply that corporation b was working on making a formal claim that it would file in the future for corporation a further corporation b cannot rely on the circumstances surrounding the draft form 1120x to indicate that it was making an informal claim for corporation a as corporation b still had over three weeks to finalize and file the formal claim before the period of limitations expired putting the service on notice of its intention to file a claim in the future does not equate to corporation b making an informal claim for corporation a additionally there is no written component in this case while there is case law holding that the element of a written component can be satisfied by writing that was produced by the service6 32_fedclaims_636 in bcs financial corp judge posner offered this instructive hypothetical suppose b carelessly knocks over a's precious ming vase shattering it into a thousand pieces a scowls but says nothing b knows the value of the vase knows that he was negligent in knocking it over and knows that a has a reputation for being litigious so b has within moments of the accident a belief approaching certainty that a will sue him and for how much does this mean that the statute_of_limitations for negligently damaging personal_property which let us say is three years stops running five minutes after the accident so that a can if he wishes wait ten years to file his suit f 3d pincite other courts disagree and maintain that the written component must come from the taxpayer as a means of ensuring the integrity of the period of limitations see burlington fortey-niners inc v united_states a f t r 2d d mass date an informal claim must have a written component and such written component must have been prepared by the taxpayer the rule also properly puts the onus on the postu-130502-14 at a minimum the written component must be sufficient to be regarded as an assertion by the taxpayer that she believes the tax has been overpaid id the various communications from corporation b to the team coordinator imply at most corporation b’s intent to file a formal claim for corporation a in the future not that it asserted a claim similarly the team coordinator’s notes only indicate that corporation b will file a formal claim for corporation a in the future not that corporation b had actually asserted a claim b the waiver doctrine the waiver doctrine operates such that when the taxpayer files a timely formal claim but fails to include the specific claim for relief the claim may nonetheless be considered timely if the irs considers that specific claim within the limitations_period computervision corp f 3d pincite however there can only be a waiver if the service waives the requirements of the regulation during the limitations_period consideration outside of the limitations_period does not constitute waiver id pincite see 519_us_347 holding that equitable_tolling does not apply to toll the period of limitation on claiming a refund the service did not consider corporation b’s specific claim for corporation a prior to the expiration of the period of limitation any consideration that the service gave to corporation b’s claim for corporation a occurred after the formal claim_for_refund was filed and after the period of limitations for filing a claim for a refund expired as such the waiver doctrine does not apply here case development hazards and other considerations taxpayer seeking a refund to document his claim which he can accomplish by simply sending a letter with the pertinent information to the irs postu-130502-14 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
